Citation Nr: 0031777	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a skull 
fracture, characterized as headaches, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which ultimately characterized the veteran's service-
connected residuals of a skull fracture as headaches, and 
assigned an increased 10 percent evaluation for that 
disability, effective from February 13, 1998.  The veteran 
filed a timely appeal, contending that the severity of his 
headaches was greater than contemplated by the currently 
assigned 10 percent evaluation.  The case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

A review of the claims folder indicated that the veteran had 
appealed the evaluation assigned to the service-connected T-
10 compression fracture residuals.  A July 1999 rating action 
had increased the evaluation to 20 percent.  On January 12, 
2000, the veteran stated "I do feel at this time that my 
increase to 20 % is sufficient for my back..."  Therefore, it 
is determined that the veteran has withdrawn his appeal for 
an increased evaluation for the T-10 compression fracture 
residuals.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The objective evidence does not show that the veteran's 
skull fracture residuals have resulted in prostrating 
headaches which average one every two months over the last 
several months.



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for residuals of a skull fracture, characterized as 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, 
Diagnostic Codes 8045, 8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected residuals of 
a skull fracture, now characterized and rated as headaches, 
are more severe than reflected by the currently assigned 10 
percent evaluation.  Historically, service connection for 
residuals of a skull fracture was granted by a July 1960 
rating decision, and a noncompensable evaluation was 
assigned, effective from September 15, 1959.  In February 
1998, the veteran filed a claim for increased ratings for all 
of his service-connected disabilities, contending that they 
had increased in severity since the time of the July 1960 
rating decision.  

The veteran subsequently underwent a VA rating examination, 
and contemporaneous clinical treatment records were obtained.  
However, by a June 1998 rating decision, his claim for an 
increased rating for residuals of a skull fracture was denied 
because there was no evidence available at that time to show 
that the veteran was then symptomatic.  The veteran appealed 
that decision, and in January 1999, appeared at a personal 
hearing before a Hearing Officer at the RO.  The veteran also 
submitted additional clinical treatment records, and 
underwent an additional rating examination in May 1999.  By a 
July 1999 rating decision, a 10 percent evaluation was 
assigned for the veteran's residuals of a skull fracture, now 
found to include headaches upon consideration of the 
additional medical evidence and testimony.  The assigned 10 
percent rating was effective from February 13, 1998. 

The veteran now contends that his headaches are partially 
incapacitating, and occur some three to four times per week.  
The VA has a duty to assist claimants developing facts 
pertinent to their claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Here, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service, 
reports of VA rating examinations, and a transcript of 
personal hearing testimony given before a Hearing Officer at 
the RO.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Contemporaneous clinical treatment records dating from 
September 1991 through May 1999 show that in October 1994, 
the veteran complained of experiencing chronic occipital 
headaches.  In May 1997, he was noted to have an ongoing 
problem with occipital headaches.  The treating physician 
observed that the veteran experienced daily headaches which 
responded to aspirin.  The veteran had then recently 
undergone surgery, and he indicated that he had not 
experienced such headaches prior to that surgery.  He was not 
found to have experienced visual problems, nausea or 
vomiting.  In September 1997, the veteran complained of 
numbness in the left occipital area, radiating to the medial 
aspect of the scapula.  At the time, he indicated that it was 
similar to pre-operative numbness, but a subsequent treatment 
note contains the treating physician's opinion that the area 
complained of was not involved in the previous surgery.  A 
letter and treatment note dated in September 1998, signed by 
Carol A. Betor, M.D., DABCO, indicates that the veteran's 
headaches were likely secondary to an occipital nerve trapped 
between the skull and the first cervical vertebra.  The 
veteran was to undergo testing to verify that theory.  

The veteran underwent a VA rating examination in March 1998.  
The report of that examination shows that the veteran gave a 
history of a skull fracture in service, but that he had not 
experienced any problems related to the skull fracture since 
that time.  X-rays of the skull revealed no fracture, 
increased intracranial pressure, or other pathology.  

In January 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that he had 
suffered from headaches for some 40 years, ever since his 
accident in service.  According to the veteran, he 
experienced his headaches in the occipital area, and the 
headaches would occur at least "a couple of times a month."  
He stated that he could not say that the headaches caused 
dizziness.  The veteran did not indicate that he experienced 
other symptoms pertaining to his headaches, but did state 
that he thought they were similar to migraine-type headaches.  

The veteran underwent an additional VA rating examination in 
May 1999.  The report of that examination shows that the 
veteran complained of experiencing headaches ever since the 
head injury he sustained in service.  The veteran stated that 
his headaches were constant and varying in intensity.  
According to the veteran, he was never free from his 
headaches.  The veteran informed the examiner that his 
headaches were severe for several minutes to several hours, 
and that he experienced at least four severe increases in his 
headaches per week.  Otherwise, the veteran stated that his 
headaches were milder.  The veteran indicated that he saw 
"flashing spots" with his headaches, but did not experience 
light sensitivity in conjunction with his other symptoms.  He 
described his headaches as bilateral in the occipital area, 
although the severe headaches would occur in the right 
occipital parietal area.  He was noted to have been employed 
as a building inspector for the past 15 years, and that he 
was expected to retire at the end of May 1999.  The veteran 
stated that he was able to force himself to function at a 
much reduced level with the more severe headaches.  He had 
not missed any work due to his headaches.  In addition, he 
offered that he did not experience nausea or vomiting with 
his headaches, but that he did experience dizziness with the 
severe headaches.  According to the veteran, such dizziness 
was manifested by lightheadedness and a "wavering of the 
environment back and forth."  The veteran reported that he 
did not experience blackouts or seizures with his headaches, 
and that he would use Tylenol on occasion.  

On examination, the veteran had a headache at the time of the 
examination, and to the examiner, it appeared to be mild to 
moderately uncomfortable.  However, the veteran was 
cooperative and helpful.  No abnormalities or neurological 
deficits were indicated, and the veteran did not have any 
tenderness on pin-prick or palpation of the occipital area.  
The examiner concluded with a diagnosis of residuals of 
closed head injury without objective signs of a pinched 
occipital nerve.  However, he indicated that the veteran did 
have chronic posttraumatic headaches which were partially 
incapacitating three or four times per week.  

The veteran's residuals of a skull fracture, characterized as 
headaches, are currently evaluated as migraine headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  Under 
Diagnostic Code 8100, assignment of a 10 percent evaluation 
is contemplated upon a showing of characteristic prostrating 
attacks averaging one in two months over the last several 
months.  Where the migraine headaches involve characteristic 
prostrating attacks occurring on average once a month over 
the last several months, a 30 percent evaluation is 
contemplated.  Assignment of a 50 percent evaluation, the 
highest rating available under Diagnostic Code 8100, is 
warranted where there are very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.  

The Board observes that the veteran's residuals of a skull 
fracture were initially rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5296.  Diagnostic Code 5296 contemplates 
evaluating skull injuries on the basis of loss of bone with 
or without brain hernia.  At the time of the June 1998 rating 
decision, there were no physical findings to warrant 
assignment of a compensable evaluation under Diagnostic Code 
5296, and the veteran's claim for assignment of a compensable 
evaluation for residuals of a skull fracture was initially 
denied.  However, after evidence was submitted establishing 
that the veteran's residuals of a skull fracture were 
manifested by headaches, the rating code under which he was 
evaluated was changed to 38 C.F.R. § 4.124a, Diagnostic Code 
8100, in order to more accurately reflect the nature of the 
symptomatology and overall disability he experienced.  

The Board observes that the adjustment of a rating to reflect 
more accurately the specific disability picture does not 
result in a new rating or the severance of the old rating.  
See Gifford v. Brown, 6 Vet. App. 269, 271 (1994).  In 
Gifford, the Board notes that the veteran's disability was 
more accurately identified, but the diagnosed code under 
which he was rated did not change.  In the present case, the 
veteran's disability itself, residuals of a skull fracture, 
has not changed, but it has been recharacterized to include 
headaches as the only real manifestation of that disability.  
Accordingly, the rating criteria has been changed to more 
accurately reflect his actual symptomatology.  The holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Sanders v. West, No. 99-270 (U.S. Vet. App. May 9, 
2000)), suggests that where the rationale for changing a 
diagnostic code is properly set forth, it is not necessary to 
remand the case for a more complete explanation for such 
action.  

Here, the Board finds that the changing of the diagnostic 
code under which the veteran was rated was not analogous to, 
and did not constitute, a severance of service connection 
under Diagnostic Code 5296, as the same service-connected 
disability is still being evaluated, just under a more 
appropriate diagnostic code.  As noted, the veteran's 
disability rating has merely been modified to conform to 
evidence showing that his disability involves headaches, 
rather than loss of bone in the skull or any brain hernia, 
per se.  The Board also finds that the RO has adequately 
explained its rationale in effecting the change in diagnostic 
codes in the July 1999 supplemental statement of the case.  
Therefore, it is not necessary to remand the case for further 
explanation.  See Sanders, supra; Gifford, supra; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Applying the evidence to the appropriate rating criteria, the 
Board finds that the currently assigned 10 percent evaluation 
for the veteran's residuals of a skull fracture, 
characterized as headaches, is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under any diagnostic code.  The Board 
recognizes that at the time of his May 1999 rating 
examination, the veteran reported experiencing constant 
headaches with occasional sharp increases in severity.  
However, he has not been objectively shown to experience what 
could be characterized as "prostrating" headaches as 
contemplated under Diagnostic Code 8100.  

The examiner who conducted the May 1999 rating examination 
concluded with a diagnosis that included the statement that 
the veteran had chronic post-traumatic headaches which were 
partially incapacitating three or four times a week.  The 
Board observes here that even if the examiner's conclusion 
could be construed to mean that the veteran suffered from 
"prostrating" attacks of such frequency, his account 
appears to be based solely on the veteran's self-reported 
history of headaches, and not upon any clinical findings.  As 
noted, on physical examination no pathology was noted, and no 
physical or neurological symptoms relating to headaches were 
found.  The Board finds that such a diagnosis is not 
supported by the evidence contained in the contemporaneous 
clinical treatment records, and thus, has less probative 
value as a means of evaluating the severity of the veteran's 
headaches.  

The Board recognizes that the clinical treatment records show 
that the veteran complained of experiencing chronic headaches 
beginning in October 1994, and that he was noted to have 
ongoing problems with occipital headaches in May 1997.  At 
that time, the veteran indicated that he experienced daily 
headaches which responded to aspirin.  In addition, at that 
time, he indicated that he did not experience any visual 
problems.  Moreover, at his January 1999 personal hearing, 
the veteran testified that he experienced his headaches "at 
least a couple of times a month."  The Board notes that the 
treatment records and hearing testimony discussed here is not 
consistent with the history the veteran provided to the VA 
rating examiner in May 1999.  

In any event, the Board finds that on balance, the veteran 
can be said to experience "prostrating" attacks averaging 
not more than one in two months over the last several months.  
The Board reiterates that it acknowledges that the veteran 
experiences chronic headaches on a daily basis, but after a 
review of the medical evidence including the examination 
reports and the clinical treatment records, finds that he is 
not objectively shown to experience prostrating headaches of 
such severity and frequency as he has reported.  Accordingly, 
the Board finds that the veteran's overall disability picture 
does not more nearly approximate the criteria for which the 
next highest rating of 30 percent is contemplated.  See 
38 C.F.R. § 4.7 (2000).  His appeal must therefore be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000), have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that the 
severity of his residuals of a skull fracture, characterized 
as headaches, warrants an increased rating.  However, there 
has been no showing that the disability under consideration 
has caused marked interference with employment, has 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board recognizes that the 
veteran has experienced chronic headaches for some time, and 
which are of varying degrees of severity.  However, there is 
no showing that the veteran has undergone any inpatient 
treatment for his residuals of a skull fracture or for his 
headaches.  In addition, he has denied missing any work 
because of his headaches.

In this regard, the Board observes that there is a full range 
of ratings available which contemplate higher disability 
evaluations for the veteran's service-connected disability.  
However, the objective medical evidence fails to disclose the 
presence of a disability to the degree of severity the 
veteran has reported, and his residuals of a skull fracture, 
characterized as headaches, has not been found to warrant 
assignment of an evaluation in excess of 10 percent on a 
schedular basis.  Likewise, his service-connected disability 
is not found to warrant assignment of an increased rating on 
an extraschedular basis.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for assignment of an evaluation in excess of 10 percent 
for his residuals of a skull fracture, characterized as 
headaches, the benefit of the doubt doctrine is not for 
consideration.  See 38 U.S.C.A. § 5017(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. at 49.  Should the 
veteran's disability picture change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an initial rating in excess of 10 
percent for his residuals of a skull fracture, characterized 
as headaches.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a skull fracture, characterized as headaches, is 
denied.  



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


